                  CASE 0:19-mj-00425-BRT Document 1 Filed 07/03/19 Page 1 of 1
                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                             INITIAL APPEARANCE - REMOVAL
                                                   )      COURT MINUTES - CRIMINAL
United States of America,                          )          BEFORE: BECKY R. THORSON
                                                   )            U.S. MAGISTRATE JUDGE
                          Plaintiff,               )
v.                                                 )   Case No:              19-mj-425 BRT
                                                   )   Date:                 July 3, 2019
Tan Fong Vang,                                     )   Courthouse:           St. Paul
                                                   )   Courtroom:            6A
                          Defendant.               )   Time Commenced:       2:28 p.m.
                                                   )   Time Concluded:       2:32 p.m.
                                                   )   Time in Court:        4 minutes
                                                   )
                                                   )
APPEARANCES:

       Plaintiff: Thomas Calhoun-Lopez, Assistant U.S. Attorney
       Defendant: Lisa Lopez, Assistant Federal Public Defender
                      X FPD         X To be appointed

               X Advised of Rights

on X Superseding Indictment
X Date charges or violation filed: February 21, 2019
X Current Offense: Conspiracy to Possess with intent to distribute a controlled substance
X Charges from other District: Southern District of Iowa
X Title and Code of underlying offense from other District: 21 USC 841(a)(1), 841 (b)(1)(B) & 846
X Case no: 4:19-cr-18 (2) RGE/HCA

X Government moves for detention.
Motion is X granted, temporary detention ordered


Next appearance date is July 9, 2019 at 9:30 a.m. before U.S. Magistrate Judge Steven E. Rau in CR3C, St. Paul
location for:
X Detention hrg


X Removal hearing waived


Additional Information:


                                                                                        s/ Sarah Erickson
                                                                          Signature of Courtroom Deputy
